AMENDMENT OF

EMPLOYMENT AGREEMENT

WHEREAS, Everest Reinsurance Company (the “Company”), Everest Reinsurance
Holdings, Inc. (“Holdings”) and Joseph V. Taranto (“Taranto”) were parties to an
employment agreement effective as of January 1, 2000 (as amended to date, the
“Employment Agreement”); and

WHEREAS, pursuant to a restructuring of Holdings, Holdings became a wholly-owned
subsidiary of Everest Re Group, Ltd. (“Everest Group”); and

WHEREAS, in connection with the restructuring, Everest Group established a
wholly-owned subsidiary, Everest Global Services, Inc. (“Everest Services”); and

WHEREAS, the Employment Agreement was thereafter amended in connection with the
restructuring to reflect the restructuring and the establishment of Everest
Services and Taranto’s employment by Everest Services and Holdings; and

WHEREAS, (a) Taranto has previously transferred to employment with Everest
Services; (b) as required under the Employment Agreement, Everest Services has
been substituted for the Company under the Employment Agreement; (c) Everest
Services has adopted and has become a party to the Employment Agreement under
which Taranto provides services for the Company, Everest Group and Holdings and
those companies have agreed to cause payment to be made to Taranto for such
services; and (d) the Employment Agreement has been previously amended to
reflect all of the foregoing transactions; and

WHEREAS, the Employment Agreement was further amended on August 31, 2005,
extending the term of Taranto’s employment to March 31, 2008; and

WHEREAS, the Employment Agreement was further amended on April 5, 2007,
extending the term of Taranto’s employment to December 31, 2009; and

WHEREAS, the parties have now agreed to a further modification to the Employment
Agreement and it is now desirable to amend the Employment Agreement to reflect
such modification; and

WHEREAS, the Company, Holdings, Everest Group and Everest Services have
consented to such amendment; and

WHEREAS, in consideration for and as an inducement to Taranto extending his
employment with and continuing to provide services to Holdings, Everest Services
and the Company and amending the Employment Agreement as set forth herein,
Everest Services shall, upon Taranto’s execution of this Amendment, remit to
Joseph V. Taranto a cash payment in the amount of $2,500,000.00 (two million
five-hundred thousand U.S. dollars);

NOW, THEREFORE, the Employment Agreement is hereby amended, effective as of
September 25, 2009, by substituting the following:

 



--------------------------------------------------------------------------------

for Section 2 of the Employment Agreement:

 

“2.

Term.

The term of employment under this Agreement shall commence as of January 1, 2000
(the ‘Appointment Date’) and shall continue through December 31, 2010, unless
sooner terminated in accordance with this Agreement.”

 

IN WITNESS WHEREOF, the parties have executed this amendment to the Employment
Agreement as of September 25, 2009.

 

EVEREST REINSURANCE

EVEREST REINSURANCE COMPANY

HOLDINGS, INC.

 

/S/ SANJOY MUKHERJEE                                                        /S/
SANJOY MUKHERJEE  

Sanjoy Mukherjee

Sanjoy Mukherjee

Senior Vice President

Senior Vice President



 
 
 

EVEREST RE GROUP, LTD.

EVEREST GLOBAL SERVICES, INC.

 
/S/ SANJOY MUKHERJEE                                                        /S/
SANJOY MUKHERJEE  



Sanjoy Mukherjee

Sanjoy Mukherjee

Senior Vice President

Senior Vice President

 


                                         /S/ JOSEPH V. TARANTO   

                                                        Joseph V. Taranto

 

 

 

 

 



 